Citation Nr: 0716373	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  00-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for disc 
disease of the lumbosacral spine with chronic active 
lumbosacral strain and myositis, currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the San 
Juan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection for L5-S1 herniated nucleus pulposus with 
bilateral neural foramina narrowing and assigned a 40 percent 
evaluation, effective from January 22, 1999.

In February 2004, the Board, in pertinent part, remanded the 
case for further development.

In a January 2005 rating decision, the RO recharacterized the 
veteran's service-connected lumbosacral disability as 
reflected on the title page of this decision, and increased 
its evaluation to 50 percent, effective from January 22, 
1999.  Because the maximum schedular rating for the lumbar 
spine disability was not assigned, the veteran's increased 
rating claim remains in controversy.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In June 2006, the Board, in pertinent part, remanded the case 
for further development.


FINDINGS OF FACT

1.  The veteran's service connected lumbar spine disability 
is manifested by disc disease, chronic lumbosacral strain, 
and myositis.  Pronounced disc disease, unfavorable ankylosis 
of the entire spine, and/or incapacitating episodes of disc 
disease having a total duration of at least 6 weeks during 
the past 12 months have not been clinically demonstrated, and 
there is no separately ratable neurological impairment.

2.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
disc disease of the lumbosacral spine with chronic active 
lumbosacral strain and myositis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in June 2002, March 
2004, and June 2006.  Collectively, these letters informed 
the veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The claims folder contains service 
medical records, records from the Social Security 
Administration, and post-service medical records from the VA 
Medical Centers in San Juan, and private medical evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  The record also reflects 
that the originating agency readjudicated the veteran's 
claims being decided herein following the provision of the 
required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In the June 2006 VCAA letter and a November 2006 supplemental 
statement of the case (SSOC), the RO advised the veteran as 
to how disability ratings and effective dates are assigned, 
as required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Legal Criteria - Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In an August 2005 SSOC, the veteran was provided notice of 
the amended regulations, and was given a 60-day opportunity 
to submit additional evidence or argument.  38 C.F.R. § 
20.903(c).  The veteran has not responded with additional 
evidence.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Diagnostic Code 5292 provided a 40 percent evaluation for 
severe limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine, and a 10 percent evaluation for slight limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Diagnostic Code 5295 provided a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion; a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a maximum evaluation of 
40 percent for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Under the criteria prior to September 23, 2002, IDS that is 
postoperative, cured, warrants a noncompensable evaluation; 
intervertebral disc syndrome that is mild warrants a 10 
percent evaluation; IDS that is moderate with recurring 
attacks warrants a 20 percent evaluation; IDS that is severe, 
with recurring attacks with intermittent relief warrants a 40 
percent evaluation; and intervertebral disc syndrome that is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

As noted above, the schedule for rating disabilities of the 
spine was revised again on September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 
Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.


Analysis

During service, the veteran fell down the stairs, injuring 
his lower back.  He continued to have low back pain, and was 
eventually diagnosed with disc disease.  The Physical 
Evaluation Board determined that the veteran's back 
disability was incurred in service.  In a May 2000 rating 
decision, the RO effectuated the grant of service connection 
and assigned a 40 percent evaluation, effective January 22, 
1999.  In a January 2005 rating decision, the evaluation was 
increased to 50 percent, effective January 22, 1999. The 
veteran now asserts that his lumbar spine disability is more 
severe than contemplated by the 50 percent evaluation.  

Evidence relevant to the veteran's increased rating claim 
includes a January 1999 VA medical record which shows 
treatment for low back pain with radiation to the right leg; 
impression was disc herniation.  

A May 1999 VA examination report shows a diagnosis of 
discogenic disease of the lumbar spine.  

During a June 1999 VA examination, the veteran complained of 
moderate low back pain which worsens upon driving a care or 
sitting for a long time.  On examination, forward flexion of 
the lumbar spine was to 10 degrees, with no evidence of pain 
on motion.  There was no evidence of lumbar paravertebral 
muscle spasms.  There was evidence of mild weakness of both 
ankles (dorsiflexor muscles), and extensor hallucis longus 
with muscle strength of 4/5.  The veteran had a positive 
straight leg raising.  The veteran had diminished ankle jerks 
+1, and knee jerks were +2 and symmetrical, bilaterally.  
Gait cycle was normal.

Also in June 1999, the veteran underwent an electomyographic 
(EMG) study to rule out radiculopathy; the results were 
normal.

In December 1999, the veteran underwent a magnetic resonance 
imaging (MRI) scan of the lumbosacral spine; impression was 
"straightening of the normal lumbar lordosis, suggesting 
muscle spasm."

According to a November 2000 private medical report, Dr. M. 
stated that the veteran had chronic back pain associated with 
discogenic disease.  Dr. M. further stated that the veteran's 
symptoms had not improved, despite prolonged treatment, and 
his prognosis for pain relief was poor.  It was also noted 
that the veteran's symptoms appeared to be exacerbated by 
lifting, sitting, prolonged walking, and bending.

A March 2002 VA treatment record shows a diagnosis of low 
back pain; the examiner noted that the pain had improved and 
was considered mild.  

On November 2004 VA examination, the veteran complained of 
daily low back pain.  Forward flexion was to 20 degrees, and 
extension was to 10 degrees, both with pain.  There was 
evidence of exquisite tenderness at the paravertebral muscles 
in the lumbosacral area.  The veteran was unable to perform 
Deluca maneuver due to excruciating pain in the lumbosacral 
area.  There was no evidence of spasm, weakness, or postural 
abnormalities.  Sensory examination of the lower extremities 
was normal.  Muscle testing was also normal.  Reflexes were 
+2 and symmetrical.  Diagnosis was chronic active lumbosacral 
strain and myositis.

According to a May 2005 MRI report, there was evidence of a 
degenerated posterior concentric bulging disc at L5-S1, L4-
S1; increased signal at visualized sections of lower thoracic 
cord and conus in the T2- weighted images; and mild 
straightening of lumbar lordosis suggesting muscle spasm.
On July 2006 VA examination, the veteran reported low back 
pain with radiation to posterior legs up to the toes 
associated with numbness and loss of balance.  He states that 
his pain is a 10/10 and is alleviated by rest, mediations, 
heating pad, and a TENS unit.  He stated that he uses a cane 
constantly and cannot walk unaided.  On examination, the 
veteran displayed a pain-free face.  There were no palpable 
muscle spasms in the lumbar spine.  There was no evidence of 
weakness of the legs; muscle strength was graded 5/5.  There 
was no evidence of neurologic involvement.  Diagnosis was 
disc disease of the lumbosacral spine with chronic active 
lumbosacral strain and myositis.

On review of the record, the Board finds that an evaluation 
in excess of 50 percent is not warranted for the veteran's 
service-connected lumbar spine disability under either the 
former or current criteria.  In this regard, there is no 
objective evidence showing that the veteran's service-
connected disc disease is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  The overall evidence does 
not reflect that the veteran's disc disease is pronounced.  
The Board acknowledges the June 1999 evidence of diminished 
ankle jerk, but there is no evidence of absent ankle jerk.  
Also, EMG study conducted in the same month to rule out 
radiculopathy was normal.  There is MRI evidence suggestive 
of muscle spasm, however, the Board notes that no muscle 
spasms have been shown upon palpation during VA examinations.  
Also, the veteran has not been diagnosed with sciatic 
neuropathy, or any other type of neurological involvement.  
Accordingly, a higher evaluation under the former Diagnostic 
Code 5293 is not warranted.  

Consideration of other former diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Codes 5285 and 5286).  38 C.F.R. § 4.71a (2002).

Applying the current criteria to the veteran's claim, the 
evidence fails to show that the veteran's disc disease has 
resulted in incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months to warrant a 
maximum evaluation of 60 percent evaluation under Diagnostic 
Code 5243.  In fact, according to the July 2006 VA 
examination report, the veteran has not experienced any 
incapacitating episodes of disc disease.  Thus, an evaluation 
in excess of 50 percent is not warranted based on the 
frequency of any incapacitating episodes.  

With regard to the orthopedic manifestations, the Board 
acknowledges that the veteran has chronic active lumbosacral 
strain, and myositis.  Notwithstanding, without objective 
evidence of ankylosis of the entire spine, an evaluation in 
excess of 50 percent is not warranted under the General 
Rating Formula.  X-rays of record fail to show evidence of 
ankylosis of the entire spine.  In fact, unfavorable 
ankylosis of the thoracolumbar spine has not been clinically 
shown to warrant a 50 percent evaluation under the General 
Rating Formula.

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  However, the 
objective evidence fails to show that the veteran has any 
neurological deficits secondary to his lumbar spine 
disability.  As noted, the record contains evidence of 
diminished ankle jerk in 1999, MRI evidence suggestive of 
muscle spasm in the lumbar spine area, and positive straight 
leg raising.  Notwithstanding, the veteran's neurological 
examinations have otherwise been normal.  On July 2006 
examination, the examiner specifically noted that there was 
no evidence of incomplete or complete paralysis in the lower 
extremities, secondary to lumbar spine disability.  Thus, the 
objective evidence fails to identify separate neurological 
impairment.  Consequently, an evaluation in excess of 50 
percent is not warranted based on a combination of orthopedic 
and neurologic manifestations.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca, supra.  However, there is 
no basis for a higher evaluation based on limitation of 
lumbar spine motion due to any functional loss, as the 
veteran is receiving more than the maximum schedular rating 
for limitation of motion of the lumbar spine under the former 
criteria.  Johnston v. Brown, 10 Vet. App. 80 (1997).

While the Board has considered the veteran's statements to 
the effect that his lumbar spine disability warrants a higher 
evaluation, the Board notes that his opinion is without 
probative value because the evidence does not show that he 
possesses the medical expertise necessary to diagnose or 
determine the etiology of a medical disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.  
As the preponderance of the evidence is against the veteran's 
increased rating claim for disc disease of the lumbosacral 
spine with chronic active lumbosacral strain and myositis, 
the benefit-of- the-doubt doctrine does not apply; therefore, 
such claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his lumbar spine 
disability and there is no indication that his service-
connected lumbar spine disability causes a marked 
interference with employment beyond that contemplated within 
the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


